DETAILED ACTION
Applicants’ request for continued examination of April 21, 2022, in response to the action mailed January 24, 2022, is acknowledged.  It is acknowledged that claims 2-3 and 9-20 are cancelled, claims 1 and 8 have been amended, and claims 22-29 have been added.  Claims 1, 4-8, and 21-29 are pending.  
The elected invention is directed to a generic invention which is a phosphate-free automatic dishwashing cleaning composition comprising:
a protease wherein the protease is a variant having at least 60% or 90% identity with the amino acid sequence of SEQ ID NO: 1 and having the amino acid substitution P54T1 
from 10 to 50% by weight of the composition of a complexing agent system comprising from 0 to less than 30% by weight of the composition of citric acid. 

Claims 4 – 7 and 21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 8, and 22-29, as encompassing the elected invention, are hereby considered.    	
	Effective Filing Date
The effective filing date granted for the claims 1, 8, and 22-27 is December 19, 2017, the filing date of (EPO) 17208474.1, which disclosed the recited subject matter.   The effective filing date granted for the claims 28-29 is December 19, 2017, the filing date of (EPO) 17208519, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of December 19, 2017 the present application is being examined under the AIA , first to file provisions.


Information Disclosure Statement
Based on the provided machine translations, foreign patent documents 1-3 have been considered.  Foreign patent document JP 2012517501 has not been considered as no translation has been provided (see strikeout).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Rejection of claims 1 and 8 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US application 16/471,686, for reasons explained in the prior action, is maintained.  New claims 22-29 are rejected for the same reasons.  Said rejection is reiterated herein and, based on claim amendments in 16/471,686, adjusted.  
Claims 1, 8, and 22-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 7-19 and 31 of US application 16/471,686 (EFD 21-DEC-2016).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 16/471,686 are both directed to variants of SEQ ID NO:  1 herein (SEQ ID NO:  1 therein) having at least 92% identity.  The claims differ in that claims of 16/471,686 recite variants having substitutions S039E-S099R-S126A-D127E-F128G, while claims herein recite variants having a P54T substitution.  
The portion of the specification in 16/471,686 that supports the recited variants includes embodiments that would anticipate claims herein i.e., variants having the substitutions S039E-S099R-S126A-D127E-F128G and the substitution P54T (e.g., A37T-S39E-l43V-A47V-P54T-T56Y-180V-N85S-E87D-S99R-T114Q-S126A-D127E-F128G-N242D; original claim 6(i), p132of154), which are variants encompassed by claims of 16/471,686.  US application 16/471,686 also teaches compositions therewith further comprising the agents recited in claims 1, 8, and 22-29 herein.
Claims herein cannot be considered patentably distinct over claims of 16/471,686 when there are specifically encompassed embodiments (variants having A37T-S39E-l43V-A47V-P54T-T56Y-180V-N85S-E87D-S99R-T114Q-S126A-D127E-F128G-N242D substitutions) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 16/471,686 when there are specifically disclosed embodiments in 16/471,686 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the variants of claims of 16/471,686 by selecting a specifically disclosed embodiment that supports those claims, i.e., variants of SEQ ID NO:  1 herein (SEQ ID NO:  1 therein) having the A37T-S39E-l43V-A47V-P54T-T56Y-180V-N85S-E87D-S99R-T114Q-S126A-D127E-F128G-N242D substitutions, as disclosed in 16/471,686.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within the specification and the original claims of the other application.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.   
In response to this rejection, applicants state: ‘Filed herewith is a terminal disclaimer directed to U.S. Application 16/471,686’.  
It is acknowledged that applicants have filed a terminal disclaimer over 16/471,686.  However, said filing does not overcome this rejection for the following reasons.  The Joint Research Agreement terminal disclaimer (JRA-TD) so filed was dismissed by the reviewing paralegal on July 9, 2022 since it was deficient in at least the following respects:

Failure to establish (by the assignee or attorney of record)  the timely existence of the JRA agreement (the JRA STATEMENT) , and provide specification notice, of the parties to the  JRA agreement: 

Failure to file a statement under 37 CFR 1.104(c)(4)(/((A) or under 37 CFR 1.104(c)(5)(1(A), as applicable, (hereinafter JRA statement) in the instant application. 
Note: For are AIA  (FT!) cases, see pre-AlA 35 U.S.C 103(c)(2), 37 CER 1.104{c)(5)(1)(A), and MPEP 2146.02  For AIA  (FITF) cases, see 35 USC 1O2(b)I2 NIC) and 102(c) 37 CER ETOAC ANITA) and MPEP 717. 021alt).

Failure of the specification to disclose (or be amended to disclose) the names of the parties to the JRA. 

THE JRA-TD DOCUMENT STATEMENT DEFICIENCIES:

ADDITIONALLY, the JRA TD filed on April 21, 2022 does not comply with 37 CFR 1.321(d) because it does not mention any patent granted on the reference application or the statutory term of any patent granted on the reference application as it may be shortened by any terminal disclaimer filed prior to its grant. 

Applicant is  advised to consult form PTO/AIA /25 for the language concerning any patent granted on the reference application as the term of any patent granted on the reference application may be shortened by any terminal disclaimer filed prior to its grant. 

Please note that form PTO/AIA /25 is for a terminal disclaimer under 37 CFR 1.321(c) and this form can be modified provided that the form number and OMB information at the top of the form are removed to create a terminal disclaimer under 37 CFR 1.321(d) with the appropriate enforcement language as set forth in 37 CFR 1.321(d)(3). 

* Examples of acceptable terminal disclaimer language under 37 CFR 1.321(d) also can be found in form paragraphs 14.27.07.fti, 14.27.07.1, and 14.27.08, as applicable.


* As a reminder, the following is required to establish the existence of a joint research agreement for each  reference listed in the JRA TD:

— Applicant must file a statement in accordance with either 37 CFR 1.104(c)(4)(ii)(A) or 37 CFR 1.104(c)(5)(ii)(A), as applicable. The statement should either be on or begin on a separate sheet, must not be directed to other matters (37 CFR 1.4(c)), and must be signed in accordance with 37 CFR 1.33(b). See MPEP 2146.02 or MPEP 717.02(a)(II), as applicable.

— The specification must disclose or is amended to disclose the names of the parties to the joint research
agreement. See 37 CFR 1.104(c)(4)(ii)(B) or 37 CFR 1.104(c)(5)(ii)(B), as applicable.

— The fee in 37 CFR 1.17(i) may be required depending on when the amendment naming the parties to the
JRA was filed. The fee and the time periods are set forth in 37 CFR 1.71(g)(2).


The following contact information for addressing your legal inquiries regarding filing  JRA-TD’s and the dismissal herein are the following:



    PNG
    media_image1.png
    133
    260
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    137
    537
    media_image2.png
    Greyscale


If proper, it is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 22-29 are rejected under 35 U.S.C. 102(a2) as being anticipated by Babe et al, 2019 (US 201903306102; EFD 21-DEC-2016).  Babe teaches variants of SEQ ID NO:  1 herein (SEQ ID NO:  1 therein) having at least 92% identity and a P54T substitution (claim 1(v)).  Babe also teaches compositions therewith further comprising the agents recited in claims 1, 8, and 22-29 herein3.  Therefore, claims 1, 8, and 22-29 are rejected under 35 U.S.C. 102(a2) as being anticipated by Babe et al, 2019 (US 20190330610; EFD 21-DEC-2016).  
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Election by presentation of claims filed October 12, 2020.
        2 US application SN 16/471,686. 
        3 See reference to specific claims and the original specification, as discussed above under double patenting rejection over US application 16/471,686.